DETAILED ACTION
Applicant's response, filed 11 June 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are currently pending and under exam herein.

Specification
	The outstanding objections to the Specification are withdrawn and the Specification amendments are entered herein.

Claim Objections
	Claim 13 is objected to because of the following informalities:  Claim 13 recites, “wherein the one or more operations compromise generating a predictive model based at least in part on the subset of feature feature vectors, the types of events and a supervised learning technique…”  The second use of “feature” in the claim appears to be redundant.   It is suggested that the claim is amended to recite,  “wherein the one or more operations compromise generating a predictive model based at least in part on the subset of feature  vectors, the types of events and a supervised learning technique…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 1, 14, and 20 recite, “calculating combinations of feature vectors and noise vectors”.  The claim is indefinite with respect to the calculation of combinations because the claim qualifies given combination corresponding to given feature vectors and given noise vectors wherein there are no “given” features or noise vectors in the claim (i.e., the “features” as not defined as any particular features).  Thus, it is unclear what parameters are utilized to calculate a combination of feature vectors and noise vectors that correspond to a given feature vector or noise vector, i.e. the particulars of what constitute that which is “given” are not clear.    Clarification through clearer claim language is requested.
Claims 1, 14, and 20 recite, “determining statistical associations between types of events and the combination, wherein the given statistical association in the statistical associations  corresponds to the types of events and the given combination”.  The claim appears circular in nature, wherein determining associations is defined as between specified information of events and some combination and wherein the statistical association is qualified as corresponding to the events and a combination.  It is unclear what the claim steps is attempting to achieve.  It is assumed that the claim step is limited only to determining statistical associations between types of events and combinations of feature vectors and noise vectors.  Clarification through clearer claim language is requested.
Claims 1, 14, and 20 recite, “computing a noise threshold associated with the combinations”.  It is unclear what “combinations” are intended in this recitation, as the claims recite various iterations of “combinations” that pertain to either a calculated feature vector and noise vector combination and a “given combination” that somehow correspond to given feature vector and noise vector and to statistical associations that correspond to “combinations”.  Clarification through clearer claim language is kindly requested.
	Claim 13 recites, “generating a predictive model based at least in part on the subset of feature vectors, the types of events and a supervised-learning technique; and wherein the predictive model provides a recommendation or a prediction as an output from the predictive model based at least in part on values for the subset of the feature vectors as inputs of the predictive model”.  The claim language is not defined with respect to what the model is predictive for in the claim.  See above under claim interpretation. Clarification is requested via clearer claim language.  

Response to Applicant’s Arguments
	1.  Applicant’s arguments have been considered with respect to the outstanding rejections under 35 USC112(b) and are persuasive, except as set forth above, as necessitated by claim amendment herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a device, non-transitory computer-readable medium and method.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “calculating combinations of feature vectors and noise vectors…wherein a number of feature vector exceeds one hundred and a number of the combination exceeds ten thousand and wherein the number of feature vectors is at least an order of magnitude larger than a number of entries in the given feature vector;  determining statistical associations between types of events and the combinations…; computing noise thresholds associated with the combinations; selecting a subset of the feature vectors based at least in part on a first aggregate property…” wherein steps directed to calculating read on mathematical operations; determining statistical associations read on mathematical operations; computing a noise thresholds can be mathematical whereby one uses mathematical operations to identify combinations.  Steps of selecting subsets are also ones that are mental in nature as performed by merely taking data and making observations so as to include subsets.  Or, said steps can be performed mathematically.  The instant Specification indicates that each of the recited operations are mathematically driven. As for example, [071-selection of features using statistics]; [072-mathemtical operations for biological variable determinations]; [073-mathemtical calculations for patterns of occurrence; statistics] etc… 
Claims 2-13 further limit the recited abstract ideas of claim 1.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Claims 14-19 are directed to a non-transitory computer-readable medium which includes the same abstract claim step features as claim 1 above.
Claim 20 directed to a method that further includes the same abstract claim step features as recited for claim 1.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps, save for generic computing performance, involve nothing more than abstract mental and/or mathematical operations with no specifics as to the methodology involved in for each of “calculating”; “determining”; “computing” and “selecting”, beyond generic operations,  and thus, under the BRI, said steps are directed to judicial exceptions.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “device; processing circuits; memory configured to store program instructions”
Claim 19: “non-transitory computer-readable medium…; device”
Claim 20: “electronic device”
	With respect to those additional non-abstract elements as above, said elements do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable storage media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract ideas using a computer, and therefore the claims do not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to Schaid et al. (American Journal of Human Genetics (2002) Vol. 70:425-434), for example, teaches that computing elements for statistical analysis associated with various genetic traits are routine, well-understood and conventional in the art. See Schaid et al. at, for example, [abstract]; [page 426-429-statistical techniques]; [429-software implementation]. The additional elements are set forth at such a high level of generality that they can be met by any general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the instant claims, as amended, include steps whereby “a number of the feature vectors exceeds one hundred and a number of the combinations exceeds ten thousand” and that “the claim elements indicate that the recited data analysis technique is used for underdetermined problems with a large number of feature vectors and much smaller number of entries or observations in the feature vector (e.g., at least an order of magnitude fewer)”.  Applicant states that “such extremely underdetermined problems are notoriously difficult to solve…[and that said steps are] clearly beyond the mental computation capabilities of one of ordinary skill in the art”.  Applicant includes that the claim elements improve the function of the computer and in data analysis capabilities and outlines this is done by the techniques for solving the problem.  Applicant states that improved efficiency allows for high accuracy for a dataset with a particular size such as in genome wide association studies. And that this provides faster identification of more accurate results. 
	It is respectfully submitted that this is not persuasive.  The recitations in the instant claims include steps that are purely mathematical and/or mental steps, as outlined above.  The use of a physical aid, such as a computer does not negate the mental and mathematical nature of said limitations.  The computer as claimed herein is not specifically implemented and changed by operation of said steps.  Rather, the computer functions as a tool to perform said steps and any computer is capable of performing said tasks.  
	Applicant refers to the use of this technology for genome wide association studies and genetics analysis but there are no steps claimed in the instant set which are directed to using said processes for any identification purpose.  The claims are not even limited to a particular type of data. Thus, any data will suffice and the claims function in a generic capacity on a generic computing system, to perform said mathematical functions.  Steps of “determining statistical associations” could, for example, still be mental in nature whereby one could use pen and paper to assess types of events and combinations when armed with the appropriate data.  Further steps of “selecting a subset” can also be mental wherein one simply observes the given data as generated via computer and selects a subset therefrom.  
	Applicant will note that in, for example, Benson, the Supreme Court recognized that claims can recite a mental process even if they are claimed as being performed by a computer and that in Benson, this included that determining that a mathematical algorithm for converting binary code to pure binary within a computer’s shift register was still an abstract idea because the algorithm could be performed purely mentally even though the claimed procedures were carried out via computer [409 US at 67, 175 USPA at 675].  Computations of large amounts of data performed mentally, or with pen and paper, would take a considerable amount of time and effort.  That is acknowledged.  However, the singular purpose of computers and computer networks is to perform large numbers of calculations in a short period of time.  Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same and constitutes an abstract idea.  See Bancorp Serves, LLC. V. Sun Life Assur. Co. of Canada (US) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also SiRF Tech., Inc. v. Int’l. Trade Comm’n (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., thorough the utilization of a computer for performing calculations).  
	Applicant will further note that each of the steps recited as “improvements” are the judicial exceptions in the claims.  The MPEP makes clear that the improvement must be realized in the steps “in addition” to the recited judicial exceptions and are not realized in the exceptions themselves.  As such, the claims remain ineligible.  
Claim Rejections - 35 USC § 102
	The outstanding claim rejections over claim 20 as anticipated by Frey et al. (7,451,083) are hereby withdrawn in view of the amendments to claim 20 including removal of contingent claim language.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631